Exhibit 10.1

$475,000,000

LIVONGO HEALTH, INC.

0.875% CONVERTIBLE SENIOR NOTES DUE 2025

PURCHASE AGREEMENT

 

June 1, 2020



--------------------------------------------------------------------------------

June 1, 2020

Morgan Stanley & Co. LLC

Goldman Sachs & Co. LLC

J.P. Morgan Securities LLC

 

c/o

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

c/o

Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

 

c/o

J.P. Morgan Securities LLC

383 Madison Avenue New York,

New York 10179

Ladies and Gentlemen:

Livongo Health, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC and
J.P. Morgan Securities LLC are acting as representatives (the “Representatives”
or “you”), $475,000,000 principal amount of its 0.875% Convertible Senior Notes
due 2025 (the “Firm Securities”) to be issued pursuant to the provisions of an
Indenture dated as of June 4, 2020 (the “Indenture”) between the Company and
U.S. Bank National Association, as Trustee (the “Trustee”). The Company also
proposes to issue and sell to the Initial Purchasers not more than an additional
$75,000,000 principal amount of its 0.875% Convertible Senior Notes due 2025
(the “Additional Securities”) if and to the extent that you, as Representatives,
shall have determined to exercise, on behalf of the Initial Purchasers, the
right to purchase such 0.875% Convertible Senior Notes due 2025 granted to the
Initial Purchasers in Section 2 hereof. The Firm Securities and the Additional
Securities are hereinafter collectively referred to as the “Securities”. The
Securities will be convertible into cash, shares (the “Underlying Securities”)
of the Company’s common stock, par value $0.001 per share (the “Common Stock”)
or a combination of cash and Underlying Securities, at the Company’s election.

In connection with the offering of the Firm Securities, the Company is
separately entering into capped call transactions with certain financial
institutions, including with one or more of the Initial Purchasers (or
affiliates thereof) (the “Capped Call Counterparties”), in each case pursuant to
capped call confirmations (the “Base Capped Call Confirmations”) to be dated the
date hereof, and in connection with any exercise by the Initial Purchasers of
their option to purchase any Additional Securities, the Company and the Capped
Call Counterparties may enter into additional capped call transactions



--------------------------------------------------------------------------------

pursuant to additional capped call confirmations (the “Additional Capped Call
Confirmations”), each to be dated the date on which the Initial Purchasers
exercise their option to purchase such Additional Securities. The Base Capped
Call Confirmations and the Additional Capped Call Confirmations are collectively
referred to herein as the “Capped Call Confirmations”.

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum; “Time of Sale
Memorandum” means the Preliminary Memorandum together with each Additional
Written Offering Communication or other information, if any, each identified in
Schedule II hereto under the caption Time of Sale Memorandum; and “General
Solicitation” means any offer to sell or solicitation of an offer to buy the
Securities by any form of general solicitation or advertising (as those terms
are used in Regulation D under the Securities Act). As used herein, the terms
Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum shall
include the documents, if any, incorporated by reference therein on the date
hereof. The terms “supplement”, “amendment” and “amend” as used herein with
respect to the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication shall include all
documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Representatives that:

(a) Each document, if any, filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, the Time of Sale Memorandum does not, and at the
time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to

 

2



--------------------------------------------------------------------------------

state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, any Additional
Written Offering Communication prepared, used or referred to by the Company,
when considered together with the Time of Sale Memorandum, at the time of its
use did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, any General
Solicitation that is not an Additional Written Offering Communication, made by
the Company or by the Initial Purchaser with the consent of the Company, when
considered together with the Time of Sale Memorandum, at the time when made or
used did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and the Preliminary
Memorandum does not contain and the Final Memorandum, in the form used by the
Initial Purchasers to confirm sales and on the Closing Date (as defined in
Section 4), will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, Additional Written Offering Communication or
General Solicitation based upon information relating to any Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to the Representatives before first use, the Company has not prepared,
used or referred to, and will not, without the Representatives’ prior consent,
prepare, use or refer to, any Additional Written Offering Communication.

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own or lease its property and to conduct its business as
described in each of the Time of Sale Memorandum and the Final Memorandum and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to, singly or
in the aggregate, have a material adverse effect on the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”).

(d) Each significant subsidiary (as such term is defined in Rule 1-02 of
Regulation S-X under the Exchange Act) of the Company has been duly
incorporated, is validly existing as a corporation or in good standing under the
laws of the jurisdiction of its incorporation (to the extent the concept of good
standing is applicable in such jurisdiction), has the corporate power and
authority

 

3



--------------------------------------------------------------------------------

to own its property and to conduct its business as described in each of the Time
of Sale Memorandum and the Final Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect; all of the issued shares of capital stock of each significant subsidiary
(as such term is defined in Rule 1-02 of Regulation S-X under the Exchange Act)
of the Company have been duly and validly authorized and issued, are fully paid
and non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims, except to the extent that
such liens, encumbrances, equity or claims would not reasonably be expected to
have a Material Adverse Effect.

(e) This Agreement has been duly authorized, executed and delivered by the
Company.

(f) The authorized capital stock of the Company conforms as to legal matters in
all material respects to the description thereof contained in each of the Time
of Sale Memorandum and the Final Memorandum.

(g) The shares of Common Stock outstanding prior to the issuance of the
Securities have been duly authorized and are validly issued, fully paid and
non-assessable.

(h) With respect to the stock options granted pursuant to the stock-based
compensation plans of the Company and its subsidiaries (the “Company Stock
Plans”), except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each grant of a stock option was
duly authorized no later than the date on which the grant of such stock option
was by its terms to be effective by all necessary corporate action, including,
as applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, and (ii) each such grant was made in accordance with the terms of
the Company Stock Plans, and all applicable laws and regulatory rules or
requirements, including all applicable federal securities laws.

(i) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to the effects of (i) bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights or remedies
of creditors generally, (ii) the application of general principles of equity
(including, without limitation,

 

4



--------------------------------------------------------------------------------

concepts of materiality, reasonableness, good faith and fair dealing, regardless
of whether enforcement is considered in proceedings at law or in equity), and
(iii) applicable law and public policy with respect to rights to indemnity and
contribution) (together, the “Enforceability Exceptions”), and will be entitled
to the benefits of the Indenture pursuant to which such Securities are to be
issued.

(j) A number of shares of Common Stock equal to the maximum number of shares of
Underlying Securities (including the maximum number of additional shares of
Underlying Securities by which the Conversion Rate (as such term is defined in
the Indenture) may be increased upon conversion in connection with a Make-Whole
Fundamental Change (as such term is defined in the Indenture) and assuming
(x) the Company elects, upon each conversion of the Securities, to deliver
solely shares of Common Stock, other than cash in lieu of any fractional shares,
in settlement of each such conversion and (y) the Representatives exercise their
option to purchase the Additional Securities in full (the “Maximum Number of
Underlying Securities”)) have been duly authorized and reserved and, when issued
upon conversion of the Securities in accordance with the terms of the
Securities, will be validly issued, fully paid and non-assessable, and the
issuance of the Underlying Securities will not be subject to any preemptive or
similar rights.

(k) The Indenture has been duly authorized and, when executed and delivered by
the Company, and, assuming due execution and delivery thereof by the Trustee,
the Indenture will constitute a valid and binding agreement of, the Company,
enforceable in accordance with its terms, subject to the effects of the
Enforceability Exceptions.

(l) The Base Capped Call Confirmations have been, and any Additional Capped Call
Confirmations on the date or dates that the Initial Purchasers exercise their
right to purchase the relevant Additional Securities will have been, duly
authorized, executed and delivered by the Company and, assuming due execution
and delivery thereof by the Capped Call Counterparties, constitute, or will
constitute, as the case may be, valid and legally binding agreements of the
Company enforceable against the Company in accordance with their terms, subject,
as to enforcement, to the effects of the Enforceability Exceptions.

(m) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture, the Securities
(including the issuance of the Underlying Securities upon conversion thereof)
and the Capped Call Confirmations (together, the “Transaction Documents”) will
not contravene any provision of (i) applicable law, (ii) the certificate of
incorporation or by-laws of the Company, (iii) any agreement or other instrument
binding upon the Company or any of its subsidiaries that is material to the
Company and its subsidiaries, taken as a whole, or (iv) any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company or any subsidiary, except that in the case of

 

5



--------------------------------------------------------------------------------

clauses (i), (iii) and (iv) above, where such contravention would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or on the power or ability of the Company to perform its
obligations under this Agreement; and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company of its obligations under the Transaction
Documents, except such as has been previously obtained and may be required by
the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Securities.

(n) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum.

(o) Neither the Company nor any of its subsidiaries is (i) in violation of its
respective certificate of incorporation or bylaws; (ii) in default, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument (including any agreement with respect to Company
Intellectual Property) to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority applicable to the Company, any of its subsidiaries or their respective
businesses and properties, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

(p) There are no legal or governmental proceedings pending or, to the Company’s
knowledge, threatened to which the Company or any of its subsidiaries is a party
or to which any of the properties of the Company or any of its subsidiaries is
subject, other than proceedings accurately described in all material respects in
each of the Time of Sale Memorandum and the Final Memorandum and proceedings
that would not reasonably be expected to have a Material Adverse Effect, or on
the power or ability of the Company to perform its obligations under the
Transaction Documents or to consummate the transactions contemplated by each of
the Time of Sale Memorandum or the Final Memorandum.

(q) The Company and its subsidiaries, taken as a whole, are in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), have received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective

 

6



--------------------------------------------------------------------------------

businesses and are in compliance with all terms and conditions of any such
permit, license or approval, except where such noncompliance with Environmental
Laws, failure to receive required permits, licenses or other approvals or
failure to comply with the terms and conditions of such permits, licenses or
approvals would not, singly or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(r) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect.

(s) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Memorandum and the Final Memorandum, including the transactions
contemplated by the Capped Call Confirmations, will not be, required to register
as an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”).

(t) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities, made any General Solicitation that is not an Additional Written
Offering Communication other than General Solicitations listed on Schedule II
hereto or those made with the prior written consent of the Representatives, or
offered, solicited offers to buy or sold the Securities in any manner involving
a public offering within the meaning of Section 4(a)(2) of the Securities Act.

(u) Assuming compliance by the Initial Purchasers with respect to their
representations in Section 7 of this Agreement, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers in the manner contemplated by this Agreement to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

(v) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(w) (i) None of the Company or its subsidiaries or controlled affiliates, or any
director, officer, or employee thereof, or, to the Company’s knowledge, any
agent or representative of the Company or of any of its subsidiaries or
controlled affiliates, has taken or will take any action in furtherance of an
offer,

 

7



--------------------------------------------------------------------------------

payment, promise to pay, or authorization or approval of the payment, giving or
receipt of money, property, gifts or anything else of value, directly or
indirectly, to any government official (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) in order to improperly influence official action, or to any
person in violation of any applicable anti-corruption laws; (ii) the Company and
its subsidiaries and controlled affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintained and will continue to maintain policies and procedures reasonably
designed to promote and achieve compliance with such laws and with the
representations and warranties contained herein; and (iii) neither the Company
nor any of its subsidiaries will use, directly or indirectly, the proceeds of
the offering in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any applicable anti-corruption laws.

(x) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and each of its subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules or
regulations issued, administered or enforced by any governmental or regulatory
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental or regulatory agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(y) (i) None of the Company, any of its subsidiaries, or any director, officer,
or employee thereof, or, to the Company’s knowledge, any agent, controlled
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by one or
more Persons that are:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), or

 

8



--------------------------------------------------------------------------------

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria).

(ii) If applicable, the Company will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) For the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

(z) PricewaterhouseCoopers LLP, which expressed its opinion with respect to
certain of the financial statements of the Company and its subsidiaries (which
term as used in this Agreement includes the related notes thereto) and
supporting schedules included in each of the Time of Sale Memorandum and the
Final Memorandum, is an independent registered public accounting firm with
respect to the Company and its subsidiaries within the meaning of the Securities
Act and the applicable rules and regulations thereunder adopted by the
Commission and the Public Company Accounting Oversight Board (United States).

(aa) The financial statements, together with the related schedules and notes,
included in each of the Time of Sale Memorandum and the Final Memorandum present
fairly the consolidated financial position of the Company and its subsidiaries
as of the dates shown and its results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with generally accepted accounting principles in the United States (“U.S. GAAP”)
applied on a consistent basis throughout the periods covered thereby, except for
any normal year-end adjustments in the Company’s quarterly financial statements.
The other financial information included in each of the Time of Sale Memorandum
and the Final Memorandum has been derived from the accounting records of the
Company and its consolidated subsidiaries and presents fairly in all material
respects the information shown thereby.

(bb) Subsequent to the respective dates as of which information is given in each
of the Time of Sale Memorandum and the Final Memorandum, the Company and its
subsidiaries have not incurred any material liability or

 

9



--------------------------------------------------------------------------------

obligation, direct or contingent, nor entered into any material transaction; the
Company has not purchased any of its outstanding capital stock (except for
acquisitions of capital stock by the Company pursuant to agreements that permit
the Company to repurchase such shares upon the applicable party’s termination of
service to the Company or in connection with the exercise of the Company’s right
of first refusal upon a proposed transfer), nor declared, paid or otherwise made
any dividend or distribution of any kind on its capital stock other than
ordinary and customary dividends; and there has not been any material change in
the capital stock (other than the exercise or forfeiture of equity awards
outstanding on such respective dates as of which information is given in each of
the Time of Sale Memorandum and the Final Memorandum, in each case granted
pursuant to equity compensation plans described in the Time of Sale Memorandum
and the Final Memorandum), short-term debt or long-term debt of the Company and
its subsidiaries, taken as a whole, except in each case as described in each of
the Time of Sale Memorandum and the Final Memorandum, respectively.

(cc) The Company and its subsidiaries do not own any real property. The Company
and its subsidiaries have good and marketable title to all personal property
(other than intellectual property, which is covered by Section 1(ee) below)
owned by them which is material to the business of the Company and its
subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Memorandum and the Final Memorandum or such as do not materially diminish the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries; and
any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and, to the Company’s
knowledge, enforceable leases with such exceptions as are not material and do
not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries, taken as a whole, in
each case except as described in the Time of Sale Memorandum and the Final
Memorandum.

(dd) To their knowledge, the Company and its subsidiaries license, own or
otherwise possess, or can acquire on reasonable terms, all rights in material
patents, patent applications, patent rights, licenses, inventions, copyrights,
know how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, inventions, systems or procedures),
trademarks, service marks, trade names and other intellectual property rights,
as well as applicable related rights, including moral rights, all goodwill
associated with the use of the foregoing, and registrations and applications for
registrations of any of the foregoing, currently employed by them in connection
with the business as now conducted and as proposed to be conducted in the Time
of Sale Memorandum and the Final Memorandum (the “Company Intellectual
Property”), except where the failure to so license, own or otherwise possess or
acquire would not reasonably be expected to have a Material Adverse Effect, and,
except as described in the Time of Sale Memorandum and the Final

 

11



--------------------------------------------------------------------------------

Memorandum, (i) to the Company’s knowledge, there are no third parties who have
or will be able to establish ownership or exclusive rights to any Company
Intellectual Property, except for the retained rights of the owners of the
Company Intellectual Property which is licensed to the Company; (ii) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others (a) challenging the validity, enforceability or scope of any
Company Intellectual Property or (b) challenging the Company’s rights or any of
its subsidiaries’ rights in or to any Company Intellectual Property, and neither
the Company nor any of its subsidiaries is aware of any facts which could form a
reasonable basis for any such actions, suits, proceedings or claims; (iii) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any of its subsidiaries
infringes or misappropriates, or would upon the commercialization of any product
or service in connection with the business as proposed to be conducted, any
intellectual property or other proprietary rights of others and neither the
Company nor any of its subsidiaries is aware of any facts which could form a
reasonable basis for any such action, suit, proceeding or claim; (iv) to the
Company’s knowledge, none of the Company Intellectual Property used by the
Company or its subsidiaries which is necessary to the conduct of its business as
now conducted and as proposed to be conducted in the Time of Sale Memorandum and
the Final Memorandum by the Company or any of its subsidiaries has been obtained
or is being used by the Company and its subsidiaries in violation of any
contractual obligation binding on the Company or its subsidiaries; (v) to the
Company’s knowledge, there is no infringement or misappropriation by others of
any Company Intellectual Property owned by the Company or any of its
subsidiaries; (vi) to the Company’s knowledge, the Company and its subsidiaries
have complied with the terms of each agreement pursuant to which Company
Intellectual Property has been licensed to the Company or any subsidiary, and
all such agreements are in full force and effect; (vii) to the Company’s
knowledge, there are no material defects in any of the patents or patent
applications included in the Company Intellectual Property; (viii) the Company
has taken reasonable steps to protect, maintain and safeguard the Company
Intellectual Property, including the execution of appropriate nondisclosure,
confidentiality, and invention assignment agreements; (ix) to the Company’s
knowledge, no employee of the Company and its subsidiaries is in or has been in
violation of any term of any written employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement, or restrictive covenant
agreement with a former employer where the basis of such violation relates to
(a) such employee’s employment with the Company and (b) the ownership by the
Company or its subsidiaries of any Company Intellectual Property; (x) none of
the Company Intellectual Property or technology (including information
technology and outsourced arrangements) employed by the Company or its
subsidiaries has been obtained or is being used by the Company or its subsidiary
in violation of any contractual obligation binding on the Company or its
subsidiaries or any of their respective officers, directors or employees or
otherwise in violation of the rights of any persons; (xi) the product candidates

 

11



--------------------------------------------------------------------------------

described in the Time of Sale Memorandum and the Final Memorandum as under
development by the Company fall within the scope of the claims of one or more
patents or patent applications owned by, or exclusively licensed to, the
Company; and (xii) the duties of candor and good faith required by the United
States Patent and Trademark Office during the prosecution of the United States
patents and patent applications included in the Company Intellectual Property
have been complied with, except in each case covered by clauses (ii) – (vi) and
(ix) – (x) such as would not, if determined adversely to the Company or any of
its subsidiaries, have a Material Adverse Effect.

(ee) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (A) each Plan (as defined
below) has been maintained in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and the Internal Revenue Code of 1986, as amended (the “Code”); (B) no
non-exempt prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan; (C) for each
Plan, no failure to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, has
occurred or is reasonably expected to occur; (D) no “reportable event” (within
the meaning of Section 4043(c) of ERISA, other than those events as to which
notice is waived) has occurred or is reasonably expected to occur; and
(E) neither the Company nor any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Code) has incurred, nor is reasonably expected to
incur, any liability under Title IV of ERISA (other than contributions to any
Plan or any Multiemployer Plan or premiums to the PBGC, in the ordinary course
and without default) in respect of a Plan or a Multiemployer Plan. For purposes
of this paragraph, (x) the term “Plan” means an employee benefit plan, within
the meaning of Section 3(3) of ERISA, subject to Title IV of ERISA, but
excluding any Multiemployer Plan, for which the Company or any member of its
“Controlled Group” has any liability and (y) the term “Multiemployer Plan” means
a multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

(ff) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Memorandum and the
Final Memorandum, or, to the knowledge of the Company, is imminent; and the
Company is not aware of any existing, threatened or imminent labor disturbance
by the employees of any of its principal suppliers, manufacturers or contractors
that could have a Material Adverse Effect.

(gg) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company reasonably believes are prudent and customary in the
businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and

 

12



--------------------------------------------------------------------------------

neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as described in the Time of Sale Memorandum and the Final
Memorandum.

(hh) The Company and its subsidiaries, taken as a whole, possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to obtain such certificates, authorizations
or permits would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; and neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, except as described in the Time
of Sale Memorandum and the Final Memorandum.

(ii) The Company and its subsidiaries, taken as a whole, have filed all federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement or have requested extensions thereof and have paid all taxes
required to be paid thereon (except for cases in which the failure to file or
pay would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, or, except as are currently being contested in good
faith and for which reserves required by U.S. GAAP have been created in the
financial statements of the Company, or, except to the extent that such taxes
have been accrued on the Company’s financial statements in accordance with U.S.
GAAP), and no unpaid tax deficiency has been determined adversely to the Company
or any of its subsidiaries which has had (nor does the Company nor any of its
subsidiaries have any notice or knowledge of any unpaid tax deficiency which
would reasonably be expected to be determined adversely to the Company or its
subsidiaries and which could reasonably be expected to have) a Material Adverse
Effect.

(jj) The Company and its subsidiaries, taken as a whole, maintain a system of
internal accounting controls designed to provide reasonable assurance that
transactions are executed in accordance with management’s general or specific
authorizations; transactions are recorded as necessary to permit preparation of
financial statements in conformity with U.S. GAAP and to maintain asset
accountability; access to assets is permitted only in accordance with
management’s general or specific authorization; the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and the interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in the Preliminary Memorandum, the Time of Sale Memorandum or the
Final Memorandum is accurate. Since the end of the Company’s most recent

 

13



--------------------------------------------------------------------------------

audited fiscal year, there has been (i) no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and
(ii) no change in the Company’s internal control over financial reporting that
has materially and adversely affected, or is reasonably likely to materially and
adversely affect, the Company’s internal control over financial reporting.

(kk) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical, industry and market related data
included in the Time of Sale Memorandum and the Final Memorandum are not based
on or derived from sources that are reliable and accurate in all material
respects. To the Company’s knowledge, after reasonable investigation, it has
obtained, to the extent required, the consent of the applicable third party for
the use of such data.

(ll) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act applicable to the Company; such disclosure
controls and procedures have been designed to ensure that material information
relating to the Company and its subsidiaries is made known to the Company’s
principal executive officer and principal financial officer by others within
those entities; and such disclosure controls and procedures are effective.

(mm) Except as described in the Time of Sale Memorandum and the Final
Memorandum, the Company has not sold, issued or distributed any shares of Common
Stock during the six-month period preceding the date hereof, including any sales
pursuant to Rule 144A under, or Regulation D or S of, the Securities Act, other
than shares issued pursuant to employee benefit plans, qualified stock option
plans or other employee compensation plans or pursuant to outstanding options,
rights or warrants.

(nn) In all material respects, the Company is in compliance with all provisions
of the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley Act”), and
all rules and regulations promulgated thereunder.

(oo) The Company has not taken, directly or indirectly, any action designed to
or that would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Common Stock.

(pp) The preclinical tests and clinical trials, and other studies (collectively,
“Studies”) that are described in, or the results of which are referred to in,
the Time of Sale Memorandum or the Final Memorandum were and, if still pending,
are being conducted in all material respects in accordance with the protocols,
procedures and controls designed and approved for such Studies and with standard
medical and scientific research procedures; each description of the results of
such Studies is accurate and complete in all material respects and fairly
presents the data derived from such Studies; the Company has made all filings
and obtained all approvals or authorizations required by the Food and Drug

 

14



--------------------------------------------------------------------------------

Administration of the U.S. Department of Health and Human Services or from any
other U.S. or foreign government or drug or medical device regulatory agency, or
health care facility Institutional Review Board (collectively, the “Regulatory
Agencies”), except where the failure to make such filing or obtain such approval
would not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect; and the Company has operated and currently is in
compliance in all material respects with all applicable laws, rules and
regulations of the Regulatory Agencies.

(qq) The Company and its subsidiaries are, and at all times have been, except as
would not reasonably be expected to have a Material Adverse Effect, in
compliance with all applicable Health Care Laws, as defined below, including all
binding rules and regulations thereunder. For purposes of this Agreement,
“Health Care Laws” means: (i) the Federal Food, Drug, and Cosmetic Act (21
U.S.C. §§ 301 et seq.) and the regulations promulgated thereunder; (ii) all
applicable federal, state, local and all applicable foreign health care related
fraud and abuse laws, including, without limitation, the U.S. Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the U.S. False Statements Law (42 U.S.C. §
1320a-7b(a)), the Civil Monetary Penalties Law (42 U.S.C. §1320a-7a), the U.S.
Civil False Claims Act (31 U.S.C. § 3729 et seq.), all criminal laws relating to
health care fraud and abuse, including but not limited to 18 U.S.C. §§ 286 and
287, and the health care fraud criminal provisions under the U.S. Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C.
§§1320d et seq.), the Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h),
the exclusions law (42 U.S.C. § 1320a-7), the statutes, regulations and
directives of applicable government funded or sponsored healthcare programs, and
the regulations promulgated pursuant to such statutes, including but not limited
to the coverage and payment provisions of Medicare (Title XVIII of the Social
Security Act) and, Medicaid (Title XIX of the Social Security Act); (iii) the
Standards for Privacy of Individually Identifiable Health Information (the
“Privacy Rule”), the Security Standards, and the Standards for Electronic
Transactions and Code Sets promulgated under HIPAA, the Health Information
Technology for Economic and Clinical Health Act (“HITECH Act”) (42 U.S.C. §§
17921 et seq.), and the regulations promulgated thereunder and any state or
non-U.S. counterpart thereof or other law or regulation the purpose of which is
to protect the privacy of individuals or prescribers; and (iv) any and all other
applicable health care laws and regulations applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, advertising, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed by the
Company. Neither the Company nor its subsidiaries has received written notice of
any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any court or arbitrator or governmental or
regulatory authority or third party alleging that any product operation or
activity is in material violation of any Health Care Laws, and, to the Company’s
knowledge, no such claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action is threatened. Neither the Company,
its subsidiaries, nor any of their officers, directors,

 

15



--------------------------------------------------------------------------------

employees, contractors and agents, is a party to any corporate integrity
agreements, monitoring agreements, consent decrees, settlement orders, or
similar agreements with or imposed by any governmental or regulatory authority.
Additionally, neither the Company including any of its employees, contractors,
agents, officers or directors, nor its subsidiaries including any of the
subsidiary’s employees, contractors, agents, officers or directors has been
excluded, suspended or debarred from participation in any U.S. federal health
care program or, to the knowledge of the Company, is subject to a governmental
inquiry, investigation, proceeding, or other similar action that could
reasonably be expected to result in debarment, suspension, or exclusion. The
Company and its subsidiaries have filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by the Health Care Laws,
and all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were timely, complete, accurate and
not misleading on the date filed in all material respects (or were corrected or
supplemented by a subsequent submission).

(rr) The Company and each of its subsidiaries are, and at all prior times during
the past five (5) years were, except as would not reasonably be expected to have
a Material Adverse Effect, in compliance with all applicable data privacy and
security laws and regulations regarding their collection, use, transfer,
storage, protection, disposal or disclosure of Personal Data (as defined below)
collected from or provided by third parties, including, to the extent
applicable, the European Union General Data Protection Regulation (“GDPR”) (EU
2016/679) (collectively, the “Privacy Laws”) (and, except as would not
reasonably be expected to have a Material Adverse Effect, have taken
commercially reasonable steps to prepare to comply as of their respective
effective dates with all other applicable data privacy and security laws and
regulations with respect to Personal Data that have been announced as of the
date hereof as becoming effective within 6 months after the date hereof,
including but not limited to the California Consumer Privacy Act of 2018 (to the
extent applicable), and for which any non-compliance with same would be
reasonably likely to create a material liability). “Personal Data” means, to the
extent applicable, (i) a natural person’s name, street address, telephone
number, e-mail address, photograph, social security number or tax identification
number, driver’s license number, passport number, credit card number, bank
information, or customer or account number; (ii) any information which would
qualify as “personally identifying information” under the Federal Trade
Commission Act, as amended; and (iii) “personal data” as defined by GDPR. Except
as would not have a Material Adverse Effect, (i) the Company and its
subsidiaries have in place, comply with, and take appropriate steps reasonably
designed to ensure compliance in all material respects with their (i) policies
and procedures relating to data privacy and security and the collection,
storage, use, disclosure, handling, and analysis of Personal Data, and
(ii) security policies (collectively, the “Policies”); and (ii) each of the
Policies provides accurate notice, sufficient for compliance with applicable
Privacy Laws, of the Company’s then-current privacy practices. The execution,
delivery and

 

16



--------------------------------------------------------------------------------

performance by the Company and its subsidiaries of this Agreement or any other
agreement referred to in this Agreement will not result in a material breach or
violation by the Company or any of its subsidiaries of any applicable Privacy
Laws. Neither the Company nor any subsidiary: (i) to the Company’s knowledge,
except as would not be material to the Company and its subsidiaries, taken as a
whole, has received notice of any actual or potential liability under or
relating to, or actual or potential violation of, any applicable Privacy Laws;
or (ii) other than agreements requiring compliance with Privacy Laws entered
into in the ordinary course of business, is a party to any order, decree, or
agreement that imposes any obligation or liability under any Privacy Law.

(ss) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) the Company and its subsidiaries’ information technology assets and
equipment, computers, technology systems and other systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”)
operate and perform as required in connection with the operation of the business
of the Company and its subsidiaries as currently conducted, and to the knowledge
of the Company, are free and clear of all material bugs, errors, defects, Trojan
horses, time bombs, and other malware; (ii) the Company and its subsidiaries
implement and maintain commercially reasonable controls, policies, procedures,
and safeguards designed to maintain and protect their confidential information
and the integrity, operation, redundancy and security of all IT Systems and the
security of (including all Personal Data and sensitive, confidential or
regulated data in their possession or control that are used in connection with
the operation of the Company or its subsidiaries (collectively, the
“Confidential Data”)); (iii) the Company and its subsidiaries have in the past
five (5) years used reasonable efforts to establish, and have established,
commercially reasonable disaster recovery and security plans, procedures and
facilities for the business, including, without limitation, for the IT Systems;
(iv) in the past five (5) years, there have been no security incidents of the IT
Systems or unauthorized uses of or accesses to the Confidential Data (except for
those that have been remedied without material cost or liability or the duty to
notify any other person); and (v) the Company and its subsidiaries are presently
in compliance with all applicable laws or statutes and all applicable judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, and all of the Company’s and its subsidiaries’ internal
policies and contractual obligations relating to the security of IT Systems and
privacy and data security with regard to Confidential Data.

(tt) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the

 

17



--------------------------------------------------------------------------------

representations and warranties herein contained, but subject to the terms and
conditions hereinafter stated, agrees, severally and not jointly, to purchase
from the Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 97.25% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
to the Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $75,000,000
principal amount of Additional Securities at the Purchase Price plus accrued
interest, if any, to the date of payment and delivery. The Representatives may
exercise this right on behalf of the Initial Purchasers in whole or from time to
time in part by giving written notice to the Company, provided that any Option
Closing Date (as defined below) shall occur within a period (the “Exercise
Period”) of thirteen calendar days from, and including, the Closing Date (as
defined in Section 4). Any exercise notice shall specify the principal amount of
Additional Securities to be purchased by the Initial Purchasers and the date on
which such Additional Securities are to be purchased. Each purchase date must be
within the Exercise Period, and must be at least one business day after the
written notice is given and may not be earlier than the Closing Date (as defined
in Section 4) nor later than ten business days after the date of such notice.
Additional Securities may be purchased as provided in Section 4 solely for the
purpose of covering sales of securities in excess of the number of the Firm
Securities. On each day, if any, that Additional Securities are to be purchased
(an “Option Closing Date”), each Initial Purchaser agrees, severally and not
jointly, to purchase the principal amount of Additional Securities (subject to
such adjustments to eliminate fractional Securities as the Representatives may
determine) that bears the same proportion to the total principal amount of
Additional Securities to be purchased on such Option Closing Date as the
principal amount of Firm Securities set forth in Schedule I opposite the name of
such Initial Purchaser bears to the total principal amount of Firm Securities.

3. Terms of Offering. The Representatives have advised the Company that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in the Representatives’ judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on June 4, 2020, or at
such other time on the same or such other date, not later than June 11, 2020, as
shall be designated in writing by the Representatives. The time and date of such
payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at

 

18



--------------------------------------------------------------------------------

10:00 a.m., New York City time, on the date specified in the corresponding
notice described in Section 2 or at such other time on the same or on such other
date, in any event not later than the last day of the Exercise Period, as shall
be designated in writing by the Representatives.

The Securities shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date or the applicable Option Closing Date, as the case may
be. The Securities shall be delivered to the Representatives on the Closing Date
or an Option Closing Date, as the case may be, for the respective accounts of
the several Initial Purchasers, with any transfer taxes payable in connection
with the transfer of the Securities duly paid by the Company.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined in Section 3(a)(62) of the Exchange Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in the judgment of the
Representatives, is material and adverse and that makes it, in the judgment of
the Representatives, impracticable to market the Securities on the terms and in
the manner contemplated in the Time of Sale Memorandum.

(b) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed on behalf of the Company by an
executive officer of the Company, to the effect set forth in Sections 5(a)(i)
and 5(a)(ii) above and to the effect that the representations and warranties of
the Company contained in this Agreement are true and correct as of the Closing
Date and that the Company has complied with all of the agreements and satisfied
all of the conditions on its part to be performed or satisfied hereunder on or
before the Closing Date.

 

19



--------------------------------------------------------------------------------

The officer signing and delivering such certificate may rely upon his or her
knowledge as to proceedings threatened.

(c) The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, outside counsel for the Company, dated the Closing Date, in form
and substance reasonably satisfactory to the Representatives.

(d) The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Cooley LLP, counsel for the Initial Purchasers,
dated the Closing Date, in form and substance satisfactory to the
Representatives.

With respect to Sections (c) and (d) above, Wilson Sonsini Goodrich & Rosati,
Professional Corporation and Cooley LLP may state that their opinions and
beliefs are based upon their participation in the preparation of the Time of
Sale Memorandum and the Final Memorandum and any amendments or supplements
thereto and review and discussion of the contents thereof, but are without
independent check or verification, except as specified.

The opinion and negative assurance letter of Wilson Sonsini Goodrich & Rosati,
Professional Corporation described in Section 5(c) above shall be rendered to
the Initial Purchasers at the request of the Company and shall so state therein.

(e) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
PricewaterhouseCoopers LLP, an independent registered public accounting firm,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the Time of Sale Memorandum and the Final Memorandum; provided
that the letter delivered on the Closing Date shall use a “cut-off date” not
earlier than the date hereof.

(f) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, executed by certain securityholders, and all executive officers and
directors of the Company relating to restrictions on sales and certain other
dispositions of shares of Common Stock or certain other securities, delivered to
the Representatives on or before the date hereof, shall be in full force and
effect on the Closing Date.

(g) The chief financial officer of the Company shall have delivered to the
Initial Purchasers, on each of the date hereof and on the Closing Date, a
certificate in a form reasonably acceptable to the Representatives.

 

20



--------------------------------------------------------------------------------

(h) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company;

(i) An application for the listing of the Underlying Securities shall have been
submitted to the Nasdaq Global Select Market;

(j) The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to the Representatives on the
applicable Option Closing Date of the following:

(i) a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 5(b) hereof remains true and correct as of such Option
Closing Date;

(ii) an opinion and negative assurance letter of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, outside counsel for the Company, dated the
Option Closing Date, relating to the Additional Securities to be purchased on
such Option Closing Date and otherwise to the same effect as the opinion and
negative assurance letter required by Section 5(c) hereof;

(iii) an opinion and negative assurance letter of Cooley LLP, counsel for the
Initial Purchasers, dated the Option Closing Date, relating to the Additional
Securities to be purchased on such Option Closing Date and otherwise to the same
effect as the opinion and negative assurance letter required by Section 5(d)
hereof;

(iv) a letter dated the Option Closing Date, in form and substance satisfactory
to the Initial Purchasers, from PricewaterhouseCoopers LLP, an independent
registered public accounting firm, substantially in the same form and substance
as the letter furnished to the Initial Purchasers pursuant to Section 5(e)
hereof; provided that the letter delivered on the Option Closing Date shall use
a “cut-off date” not earlier than three business days prior to such Option
Closing Date;

(v) a certificate, dated the Option Closing Date and signed by the chief
financial officer of the Company substantially in the same form and substance as
the letter furnished to the Initial Purchasers pursuant to Section 5(g) hereof;
and

(vi) such other documents as the Representatives may reasonably request with
respect to the good standing of the Company, the due authorization of the
Additional Securities to be sold on such Option Closing Date and other matters
related to the sale of such Additional Securities.

 

21



--------------------------------------------------------------------------------

6. Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(a) To furnish to the Representatives in New York City, without charge, prior to
10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 6(d) or (e), as many
copies of the Time of Sale Memorandum, the Final Memorandum, any documents
incorporated by reference therein and any supplements and amendments thereto as
the Representatives may reasonably request.

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to the Representatives a
copy of each such proposed amendment or supplement and not to file any such
proposed amendment or supplement to which the Representatives reasonably object.

(c) To furnish to the Representatives a copy of each proposed Additional Written
Offering Communication to be prepared by or on behalf of, used by, or referred
to by the Company and not to use or refer to any proposed Additional Written
Offering Communication to which the Representatives reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when the Time of Sale Memorandum is delivered to a prospective
purchaser, be misleading or so that the Time of Sale Memorandum, as amended or
supplemented, will comply with applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers and to the dealers (whose names and addresses
the

 

22



--------------------------------------------------------------------------------

Representatives will furnish to the Company) to which Securities may have been
sold by the Representatives on behalf of the Initial Purchasers and to any other
dealers upon request, either amendments or supplements to the Final Memorandum
so that the statements in the Final Memorandum as so amended or supplemented
will not, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, be misleading or so that the Final Memorandum, as
amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives shall
reasonably request; provided that in no event shall the Company be obligated to
qualify to do business in any jurisdiction where it is not now so qualified or
to take any action that would subject it to service of process in suits, other
than those arising out of the offering or sale of the Securities, or taxation in
any jurisdiction where it is not now so subject.

(g) To make generally available to the Company’s security holders and to the
Representatives as soon as practicable an earnings statement covering a period
of at least twelve months beginning with the first fiscal quarter of the Company
occurring after the date of this Agreement which shall satisfy the provisions of
Section 11(a) of the Securities Act and the rules and regulations of the
Commission thereunder.

(h) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company shall pay or cause to
be paid all expenses incident to the performance of its obligations under this
Agreement, including: the fees, disbursements and expenses of the Company’s
counsel and the Company’s accountants in connection with the issuance and
issuance of the Securities and all other fees or expenses in connection with the
preparation of the Preliminary Memorandum, the Time of Sale Memorandum, the
Final Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company and amendments and
supplements to any of the foregoing, including all printing costs associated
therewith, and the mailing and delivering of copies thereof to the Initial
Purchasers and dealers, in the quantities herein above specified, all costs and
expenses related to the transfer and delivery of the Securities to the Initial
Purchasers, including any transfer or other taxes payable thereon, the
reasonable cost of printing or producing any Blue Sky or legal investment
memorandum in connection with the offer and sale of the Securities under state
securities laws and all expenses in connection with the qualification of the
Securities for offer and sale under state securities laws as provided in
Section 6(f) hereof, including filing fees and the reasonable and documented
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum (provided that the amount payable by the Company with respect to the
fees and disbursements of counsel for the Initial Purchasers incurred pursuant
to this subsection (iii) of Section 6(h) shall not exceed $10,000 in the
aggregate),

 

23



--------------------------------------------------------------------------------

any fees charged by rating agencies for the rating of the Securities, (i) the
fees and expenses, if any, incurred in connection with the admission of the
Securities for trading any appropriate market system, (ii) all costs and
expenses incident to listing the Underlying Securities on the Nasdaq Global
Market, the costs and charges of the Trustee and any transfer agent, registrar
or depositary, the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and fifty percent (50%) of the cost of any aircraft chartered in
connection with the road show for use by the Company and the Initial Purchasers
(the remaining fifty percent (50%) of the cost of such aircraft to be paid by
the Initial Purchasers), (iii) the document production charges and expenses
associated with printing this Agreement and (iv) all other costs and expenses
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section. It is understood,
however, that except as provided in this Section, Section 8, and the last
paragraph of Section 10, the Initial Purchasers will pay all of their costs and
expenses, including fees and disbursements of their counsel, stock transfer
taxes payable on resale of any of the Securities by them and any advertising
expenses connected with any offers they may make and any travel and lodging
costs incurred by them in connection with any road show.

(i) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(j) To furnish the Representatives with any proposed General Solicitation to be
made by the Company or on its behalf before its use, and not to make or use any
proposed General Solicitation without the Representatives’ prior written
consent.

(k) The Company will promptly notify the Representatives if the Company ceases
to be an Emerging Growth Company at any time prior to the later of
(a) completion of the distribution of the Securities within the meaning of the
Securities Act and (b) completion of the Restricted Period (as defined in this
Section 6).

(l) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

 

24



--------------------------------------------------------------------------------

(m) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(n) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not, and will not permit any person that is an
affiliate (as defined in Rule 144 under the Securities Act) at such time (or has
been an affiliate within the three months preceding such time) to, resell any of
the Securities or the Underlying Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.

(o) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(p) For as long as the Securities are outstanding, to cause to be listed, and
maintain the listing of, the Underlying Securities on the Nasdaq Global Select
Market.

(q) To reserve and keep available at all times, free of preemptive rights,
shares of Common Stock in an amount equal to the Maximum Number of Underlying
Securities for the purpose of enabling the Company to satisfy all obligations to
issue Underlying Securities upon conversion of the Securities.

The Company also covenants with each Initial Purchaser that, without the prior
written consent of the Representatives on behalf of the Initial Purchasers, it
will not, during the period ending 90 days after the date of the Final
Memorandum (the “Restricted Period”), and will not publicly disclose an
intention to, (1) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or (2) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or
(3) confidentially submit any draft registration statement or file any
registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock.

The restrictions contained in the preceding paragraph shall not apply to (a) the
sale of the Securities under this Agreement, (b) the issuance by the Company of
shares of

 

25



--------------------------------------------------------------------------------

Common Stock upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof of which the Initial Purchasers have
been advised in writing, (c) the grant of options, restricted stock units or any
other type of equity award described in the Time of Sale Memorandum and the
Final Memorandum pursuant to employee benefit plans in effect on the date hereof
and described in the Time of Sale Memorandum and the Final Memorandum, or the
issuance of shares of Common Stock by the Company (whether upon the exercise of
stock options or other equity awards) to employees, officers, directors,
advisors or consultants of the Company pursuant to employee benefit plans in
effect on the date hereof and described in the Time of Sale Memorandum and the
Final Memorandum; provided that each newly appointed director or executive
officer (including a newly appointed director or executive officer that is
appointed during the Restricted Period) that is a recipient of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
pursuant to this clause (c) shall execute a lock-up agreement substantially in
the form of Exhibit A hereto with respect to the remaining portion of the
Restricted Period, (d) the filing by the Company of a registration statement on
Form S-8 relating to the issuance, vesting, exercise or settlement of equity
awards granted or to be granted pursuant to any employee benefit plan in effect
on the date hereof and described in the Time of Sale Memorandum, (e) the
establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock, provided that (i) such plan does not
provide for the transfer of Common Stock during the Restricted Period and
(ii) to the extent a public announcement or filing under the Exchange Act, if
any, is required of or voluntarily made by the Company regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Common Stock may be made under such
plan during the Restricted Period, or (f) the issuance of or entry into an
agreement to issue Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock in connection with one or more
mergers; acquisitions of securities, businesses, property or other assets,
products or technologies; joint ventures; commercial relationships or other
strategic corporate transactions or alliances; provided that the aggregate
amounts of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (on an as-converted, as-exercised or as-exchanged
basis) that the Company may issue or agree to issue pursuant to this paragraph
shall not exceed 10% of the total number of shares of Common Stock of the
Company issued and outstanding immediately following the completion of the
transactions contemplated by this Agreement determined on a fully-diluted basis,
and provided further that each newly appointed director or executive officer
(including a newly appointed director or executive officer that is appointed
during the Restricted Period) that is a recipient of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock
pursuant to this clause (f) shall execute a lock-up agreement substantially in
the form of Exhibit A hereto with respect to the remaining portion of the
Restricted Period.

7. Offering of Securities; Restrictions on Transfer. Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company that it will not solicit offers for, or offer or sell, such
Securities by any General Solicitation, other than a

 

26



--------------------------------------------------------------------------------

permitted communication listed on Schedule II hereto, or those made with the
prior written consent of the Company, or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act, it will
sell such Securities in the United States only to persons that it reasonably
believes to be QIBs, in purchasing such Securities are deemed to have
represented and agreed as provided in the Final Memorandum under the captions
“Notice to Investors” and “Transfer Restrictions”.

(a) The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

8. Indemnity and Contribution. The Company agrees to indemnify and hold harmless
each Initial Purchaser, each person, if any, who controls any Initial Purchaser
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Initial Purchaser within the meaning
of Rule 405 under the Securities Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company, any General Solicitation made by the Company, any “road show” as
defined in Rule 433(h) under the Securities Act (a “road show”), the Final
Memorandum or any amendment or supplement thereto, or arise out of, or are based
upon, any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities arise out of, or are based upon, any
such untrue statement or omission or alleged untrue statement or omission made
in reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use therein, it being understood and agreed
that the only such information furnished by the Initial Purchaser through the
Representatives consists of the information described as such in paragraph
(b) below. The Company agrees and confirms that references to “affiliates” of
Morgan Stanley that appear in this Agreement shall be understood to include
Mitsubishi UFJ Morgan Stanley Securities Co., Ltd.

(a) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives

 

27



--------------------------------------------------------------------------------

expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication set forth in Schedule II hereto,
road show, General Solicitation set forth in Schedule II hereto, the Final
Memorandum or any amendment or supplement thereto it being understood and agreed
that the only information furnished by any such Initial Purchaser consists of
the following information in the Final Memorandum furnished on behalf of each
Initial Purchaser: (i) the first sentence of the seventh paragraph of text under
the caption “Plan of Distribution” concerning the terms of the offering by the
Initial Purchasers, and (ii) the first, fourth and fifth sentences of the
fourteenth paragraph of text under the caption “Plan of Distribution” concerning
stabilization.

(b) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred and documented fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless the indemnifying party and the
indemnified party shall have mutually agreed in writing to the retention of such
counsel or the named parties to any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by the Representatives, in
the case of parties indemnified pursuant to Section 8(a), and by the Company, in
the case of parties indemnified pursuant to Section 8(b). The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall

 

28



--------------------------------------------------------------------------------

not have reimbursed the indemnified party in accordance with such request prior
to the date of such settlement. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(c) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
or parties on the one hand and the indemnified party or parties on the other
hand from the offering of the Securities or if the allocation provided by
clause 8(d)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause 8(d)(i) above but also the relative fault of the indemnifying party or
parties on the one hand and of the indemnified party or parties on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the indemnifying party or
parties on the one hand and the indemnified party or parties on the other hand
in connection with the offering of the Securities shall be deemed to be in the
same respective proportions as the net proceeds from the offering of the
Securities (after deducting discounts and commissions but before deducting
expenses) received by the Company and the total discounts and commissions
received by the Initial Purchasers, in each case as set forth on the cover of
the Final Memorandum, bear to the aggregate offering price of the Securities.
The relative fault of the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

(d) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the

 

29



--------------------------------------------------------------------------------

equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

(e) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
any termination of this Agreement, any investigation made by or on behalf of any
Initial Purchaser, any person controlling any Initial Purchaser or any affiliate
of any Initial Purchaser or by or on behalf of the Company, its officers or
directors or any person controlling the Company and acceptance of and payment
for any of the Securities.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by the Representatives to the Company, if after the execution and delivery
of this Agreement and prior to or on the Closing Date, or any Option Closing
Date, as the case may be, trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the Nasdaq Global Market, the Chicago Board of Options Exchange, the
Chicago Mercantile Exchange or the Chicago Board of Trade or other relevant
exchanges, trading of any securities of the Company shall have been suspended on
any exchange or in any over-the-counter market, a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred, any moratorium on commercial banking activities shall have been
declared by Federal or New York State authorities or there shall have occurred
any outbreak or escalation of hostilities, or any change in financial markets or
any calamity or crisis that, in the judgment of the Representatives, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in the judgment of the Representatives, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities on the
terms and in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum.

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

30



--------------------------------------------------------------------------------

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as the Representatives may specify, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date; provided that
in no event shall the principal amount of Securities that any Initial Purchaser
has agreed to purchase pursuant to this Agreement be increased pursuant to this
Section 10 by an amount in excess of one-ninth of such principal amount of
Securities without the written consent of such Initial Purchaser. If, on the
Closing Date any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Firm Securities which it or they have agreed to purchase hereunder on
such date and the aggregate principal amount of Securities with respect to which
such default occurs is more than one-tenth of the aggregate principal amount of
Firm Securities to be purchased on such date, and arrangements satisfactory to
the Representatives and the Company for the purchase of such Firm Securities are
not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or of the
Company. In any such case either the Representatives or the Company shall have
the right to postpone the Closing Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Time of Sale
Memorandum, the Final Memorandum or in any other documents or arrangements may
be effected. If, on an Option Closing Date, any Initial Purchaser or Initial
Purchasers shall fail or refuse to purchase Additional Securities and the
aggregate principal amount of Additional Securities with respect to which such
default occurs is more than one-tenth of the aggregate principal amount of
Additional Securities to be purchased on such Option Closing Date, the
non-defaulting Initial Purchasers shall have the option to (a) terminate their
obligation hereunder to purchase the Additional Securities to be sold on such
Option Closing Date or (b) purchase not less than the principal amount of
Additional Securities that such non-defaulting Initial Purchasers would have
been obligated to purchase in the absence of such default. Any action taken
under this paragraph shall not relieve any defaulting Initial Purchaser from
liability in respect of any default of such Initial Purchaser under this
Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

 

31



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement, together with any contemporaneous written
agreements and any prior written agreements (to the extent not superseded by
this Agreement) that relate to the offering of the Securities, represents the
entire agreement between the Company and the Initial Purchasers with respect to
the preparation of the Preliminary Memorandum, the Time of Sale Memorandum, the
Final Memorandum, the conduct of the offering, and the purchase and sale of the
Securities.

(a) The Company acknowledges that in connection with the offering of the
Securities: the Initial Purchasers have acted at arms length, are not agents of,
and owe no fiduciary duties to, the Company or any other person, the Initial
Purchasers owe the Company only those duties and obligations set forth in this
Agreement, any contemporaneous written agreements and prior written agreements
(to the extent not superseded by this Agreement) if any, and the Initial
Purchasers may have interests that differ from those of the Company. The Company
waives to the full extent permitted by applicable law any claims it may have
against the Initial Purchasers arising from an alleged breach of fiduciary duty
in connection with the offering of the Securities.

12. Compliance with USA PATRIOT Act. In accordance with the requirements of the
USA PATRIOT Act, the Initial Purchasers are required to obtain, verify and
record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

13. Recognition of the U.S. Special Resolution Regimes. In the event that any
Initial Purchaser that is a Covered Entity becomes subject to a proceeding under
a U.S. Special Resolution Regime, the transfer from such Initial Purchaser of
this Agreement, and any interest and obligation in or under this Agreement, will
be effective to the same extent as the transfer would be effective under the
U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(a) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12

 

32



--------------------------------------------------------------------------------

C.F.R. § 382.2(b). “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

14. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including any electronic signature complying with
the U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act or other
applicable law, e.g., www. Docusign.com) or other transmission method any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

15. Applicable Law. This Agreement and any claim, controversy or dispute
relating to or arising out of this Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.

16. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

17. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to the Representatives in care of Morgan Stanley & Co. LLC, 1585 Broadway, New
York, New York 10036, Attention: Convertible Debt Syndicate Desk, with a copy to
the Legal Department; Goldman Sachs & Co. LLC, 200 West Street, New York, New
York 10282, Attention: Registration Department and J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179, Fax: (212) 622-8358, Attention:
Equity Syndicate Desk; and if to the Company shall be delivered, mailed or sent
to Livongo Health, Inc., 150 W. Evelyn Ave, Suite 150, Mountain View, California
94041, Attention: Erica Palsis.

[Signature Page Follows]

 

33



--------------------------------------------------------------------------------

Very truly yours, LIVONGO HEALTH, INC.

By:

  /s/ Lee Shapiro  

Name: Lee Shapiro

 

Title: Chief Financial Officer

Accepted as of the date hereof

Morgan Stanley & Co. LLC

Goldman Sachs & Co. LLC

J.P. Morgan Securities LLC

Acting severally on behalf of themselves and the

several Initial Purchasers named

in Schedule I hereto.

 

Morgan Stanley & Co. LLC

By:

  /s/ Usman Khan  

Name: Usman Khan

 

Title: Managing Director

 

Goldman Sachs & Co. LLC

By:

  /s/ Josh Murray  

Name: Josh Murray

 

Title: Managing Director

 

J.P. Morgan Securities LLC

By:

  /s/ David Peoples  

Name: David Peoples

 

Title: Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Firm Securities to be
Purchased  

Morgan Stanley & Co. LLC

   $ 196,580,000  

Goldman Sachs & Co. LLC

   $ 108,120,000  

J.P. Morgan Securities LLC

   $ 108,120,000  

Piper Sandler & Co.

   $ 15,545,000  

Canaccord Genuity LLC

   $ 9,327,000  

KeyBanc Capital Markets Inc.

   $ 9,327,000  

Needham & Company, LLC

   $ 9,327,000  

Stifel, Nicolaus & Company, Incorporated

   $ 9,327,000  

SVB Leerink LLC

   $ 9,327,000     

 

 

 

Total:

   $ 475,000,000     

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Time of Sale Memorandum

1. Preliminary Memorandum issued June 1, 2020

2. Pricing term sheet dated June 1, 2020, attached hereto as Exhibit B

Permitted Additional Written Offering Communications

1. Investor presentation dated June 2020

2. Pricing term sheet dated June 1, 2020, attached hereto as Exhibit B

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above

None

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOCK-UP AGREEMENT

                                 , 2020

Morgan Stanley & Co. LLC

Goldman Sachs & Co. LLC

J.P. Morgan Securities LLC

 

c/o

Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036

 

c/o

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

 

c/o

J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

Ladies and Gentlemen:

The undersigned understands that Morgan Stanley & Co. LLC (“Morgan Stanley”),
Goldman Sachs & Co. LLC (“Goldman”) and J.P. Morgan Securities LLC (“J.P.
Morgan”) propose to enter into a Purchase Agreement (the “Purchase Agreement”)
with Livongo Health, Inc., a Delaware corporation (the “Company”), providing for
the offering (the “Offering”) by the several Initial Purchasers, including
Morgan Stanley, Goldman and J.P. Morgan (the “Initial Purchasers”), of
Convertible Senior Notes of the Company (the “Securities”). As used herein, the
term “Common Stock” refers to shares of the Company’s common stock, par value
$0.001 per share.

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Morgan Stanley, Goldman and
J.P. Morgan, on behalf of the Initial Purchasers, it will not, and will not
publicly disclose an intention to, during the period commencing on the date
hereof and ending 60 days after the date of the final offering memorandum (the
“Restricted Period”) relating to the Offering (the “Final Memorandum”),
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer, hedge, or dispose of, directly
or indirectly, any shares of Common Stock beneficially owned (as such term is
used in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), by the undersigned

 

II-1



--------------------------------------------------------------------------------

or any other securities so owned convertible into or exercisable or exchangeable
for Common Stock or (2) enter into any swap, hedging or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise, other than Securities sold pursuant to
the Purchase Agreement, if any, or as otherwise provided herein. The undersigned
acknowledges and agrees that the foregoing precludes the undersigned from
engaging in any hedging or other transactions designed or intended, or which
could reasonably be expected to lead to or result in, a sale or disposition of
any shares of Common Stock, or securities convertible into or exercisable or
exchangeable for Common Stock, even if any such sale or disposition transaction
or transactions would be made or executed by or on behalf of someone other than
the undersigned. The foregoing sentences in this paragraph shall not apply to
(a):

 

  (i)

transactions relating to shares of Common Stock or other securities acquired in
open market transactions after the completion of the Offering,

 

  (ii)

transfers of shares of Common Stock or any security convertible into Common
Stock as a bona fide gift, provided that the donees thereof agree to be bound in
writing by the restrictions set forth herein,

 

  (iii)

if the undersigned is a corporation, partnership, limited liability company or
other business entity (A) distributions of shares of Common Stock or any
security convertible into shares of Common Stock to partners or stockholders of
the undersigned, members, beneficiaries or other equity holders, or (B) to
another corporation, partnership, limited liability company, trust or other
business entity that is an affiliate (as defined in Rule 405 promulgated under
the Securities Act of 1933, as amended) of the undersigned, or to any investment
fund or other entity controlled or managed by the undersigned, provided that the
transferees thereof agree to be bound in writing by the restrictions set forth
herein,

 

  (iv)

(A) to any member of the undersigned’s immediate family or to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned, or if the undersigned is a trust, to any beneficiary (including
such beneficiary’s estate) of the undersigned, provided that the transferee,
trustee of the trust, or such beneficiary agrees to be bound in writing by the
restrictions set forth herein, or (B) in any transaction not involving a change
in beneficial ownership, provided that the transferee agrees to be bound in
writing by the restrictions set forth herein,

 

  (v)

by will or intestate succession upon the death of the undersigned, provided that
the transferee agrees to be bound in writing by the restrictions set forth
herein,

 

  (vi)

to the Company in connection with the “net” or “cashless” exercise or settlement
of warrants or stock options or other equity awards pursuant to an employee
benefit plan disclosed in the Final Memorandum or in any document

 

II-2



--------------------------------------------------------------------------------

  (or exhibit thereto) incorporated by reference into the Final Memorandum,
provided that any such shares of Common Stock received upon such vesting or
exercise shall be subject to the terms of this letter; and provided further that
no filing under Section 16(a) of the Exchange Act or other public filing, report
or announcement shall be voluntarily made during the Restricted Period and any
required filing under Section 16(a) of the Exchange Act shall clearly indicate
in the footnotes thereto that the filing relates to the circumstances described
in this paragraph,

 

  (vii)

to the Company pursuant to any contractual arrangement that provides the Company
with an option to repurchase such shares of Common Stock in the event the
undersigned ceases to provide services to the Company, provided that such
contractual arrangement is disclosed in the Final Memorandum or in any document
(or exhibit thereto) incorporated by reference into the Final Memorandum, and
provided further that no filing under Section 16(a) of the Exchange Act or other
public filing, report or announcement shall be voluntarily made during the
Restricted Period and any required filing under Section 16(a) of the Exchange
Act shall clearly indicate in the footnotes thereto that the filing relates to
the termination of the undersigned’s employment or other services,

 

  (viii)

pursuant to a bona fide third-party tender offer, merger, consolidation or other
similar transaction after the completion of the Offering that is approved by the
Board of Directors of the Company and made to all holders of the Company’s
capital stock involving a Change of Control (as defined below) of the Company,
provided that in the event that such tender offer, merger, consolidation or
other such transaction is not completed, the undersigned’s shares of Common
Stock shall remain subject to the provisions of this letter,

 

  (ix)

by operation of law, such as pursuant to a qualified domestic order or in
connection with a divorce settlement, provided that the transferee agrees to be
bound in writing by the restrictions set forth herein,

 

  (x)

with the prior written consent of Morgan Stanley, Goldman and J.P. Morgan, on
behalf of the Initial Purchasers, or

 

  (xi)

the transfer of shares of Common Stock pursuant to a written plan meeting the
requirements of Rule 10b5-1 under the Exchange Act for the transfer of shares of
Common Stock (each, a “10b5-1 Plan”) in effect as of the date hereof which has
been provided to the Initial Purchasers or their legal counsel, provided that
any filing required under Section 16(a) of the Exchange Act during the
Restricted Period shall clearly indicate in the footnotes thereto that the
filing relates to a transaction pursuant to a 10b5-1 Plan;

provided that (x) in the case of any transfer or distribution pursuant to
clauses (a)(ii) through (a)(v), no filing under Section 16(a) of the Exchange
Act or other public announcement, reporting a reduction in beneficial ownership
of shares of Common

 

II-3



--------------------------------------------------------------------------------

Stock, shall be required or shall be voluntarily made during the Restricted
Period, (y) in the case of any transfer or distribution pursuant to clauses
(a)(viii) and (a)(ix), any required filing or other public announcement under
Section 16(a) of the Exchange Act or otherwise, reporting a reduction in
beneficial ownership of shares of Common Stock, shall clearly indicate in the
footnotes thereto the nature and conditions of such transfer and no other public
announcement shall be made voluntarily during the Restricted Period in
connection with such transfer or disposition and (z) in the case of any transfer
or distribution pursuant to clauses (a)(ii), (a)(iii), (a)(iv) and (a)(v), such
transfer or disposition shall not involve a disposition for value; or

(b) receive from the Company shares of Common Stock in connection with the
exercise of options or the vesting and settlement of restricted stock units or
other rights granted under a stock incentive plan or other equity award plan,
which plan is described in the Final Memorandum, provided that any shares issued
upon exercise of such option or the vesting and settlement of restricted stock
units shall continue to be subject to the restrictions set forth herein until
the expiration of this letter and provided further that that no filing under
Section 16(a) of the Exchange Act or other public filing, report or announcement
shall be voluntarily made during the Restricted Period and any required filing
under Section 16(a) of the Exchange Act shall clearly indicate in the footnotes
thereto that the filing relates to the circumstances described in this
paragraph; or

(c) the establishment of a Rule 10b5-1 Plan, provided that (i) such plan does
not provide for the transfer of Common Stock during the Restricted Period and
(ii) to the extent a public announcement or filing under the Exchange Act, if
any, is required of or voluntarily made by or on behalf of the undersigned or
the Company regarding the establishment of such plan, such announcement or
filing shall include a statement to the effect that no transfer of Common Stock
may be made under such plan during the Restricted Period.

In addition, the undersigned agrees that, without the prior written consent of
Morgan Stanley, Goldman and J.P. Morgan on behalf of the Initial Purchasers, it
will not, and will not publicly disclose an intention to, during the Restricted
Period, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

The undersigned acknowledges and agrees that the foregoing precludes the
undersigned from engaging in any hedging or other transactions designed or
intended, or which could reasonably be expected to lead to or result in, a sale
or disposition of any shares of Common Stock, or securities convertible into or
exercisable or exchangeable for Common Stock, even if any such sale or
disposition transaction or transactions would be made or executed by or on
behalf of someone other than the undersigned.

 

II-4



--------------------------------------------------------------------------------

For purposes of this letter, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin. For purposes of
this letter, “Change of Control” shall mean the transfer (whether by tender
offer, merger, consolidation or other similar transaction), in one transaction
or a series of related transactions, to a person or group of affiliated persons
(other than an Initial Purchaser pursuant to the Offering), of the Company’s
voting securities if, after such transfer, such person or group of affiliated
persons would hold more than 60% of the outstanding voting securities of the
Company (or the surviving entity).

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to the
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.    

This agreement and any claim, controversy or dispute arising under or related to
this agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof.

Notwithstanding anything to the contrary contained herein, this letter will
automatically terminate and the undersigned will be released from all
obligations hereunder upon the earliest to occur, if any, of (i) the Company
advises in writing that it has determined not to proceed with the Offering prior
to the execution of the Purchase Agreement, (ii) the date the Purchase Agreement
(other than the provisions thereof which survive termination) shall terminate or
be terminated prior to payment for and delivery of the Securities to be sold
thereunder, or (iii) July 31, 2020, if the Purchase Agreement has not been
executed by such date.

[Signature page follows]

 

II-5



--------------------------------------------------------------------------------

Very truly yours,

 

Name of Securityholder (Print exact name)

By:

      Signature

If not signing in an individual capacity:

 

Name of Authorized Signatory (Print)

 

Title of Authorized Signatory (Print)

(indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PRICING TERM SHEET